Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Amendment filed on 07/28/2022. Claims 1, 3, 7, 10, 14, and 17 have been amended. Claims 1-20 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Jared C. Chaney (Reg. No.: 76,356) on 08/24/2022 at 507-253-4364.

In claims:

Please replace claims 1, 3, 5, 8, 10, 12, 15, and 17 with the amended claims 1, 3, 5, 8, 10, 12, 15, and 17.






Amendments to the Claims:
1.	(Currently amended) A method comprising:
summarizing touchpoints into k-hot encoding feature vectors, wherein the touchpoints are customer interactions;
mapping the feature vectors onto an embedding layer;
predicting a hierarchical data sequence using the embedding layer and the feature vectors;
extracting the feature vectors that are most influential in predicting the embedding layer based on gradient analysis of terms that influenced embedding; and 
outputting the touchpoints associated with the most influential feature vectors.

3.	(Currently amended) The method of claim 2 further comprising:
predicting a hierarchical web uniform resource locator (URL) from the embedding layer in a form of a multi-layer perceptron.

5.	(Currently amended) The method of claim 2, wherein a mistake in a sequence prediction model has a lesser penalty when less data is available and a greater penalty when more data is available. 

8.	(Currently amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 	summarize touchpoints into k-hot encoding feature vectors, wherein the touchpoints are customer interactions;
map the feature vectors onto an embedding layer;
predict a hierarchical data sequence using the embedding layer and the feature vectors;
extract the feature vectors that are most influential in predicting the embedding layer based on gradient analysis of terms that influenced embedding; and 
output the touchpoints associated with the most influential feature vectors.

10.	(Currently amended) The computer program product of claim 9 further comprising:
predicting a hierarchical web uniform resource locator (URL) from the embedding layer in a form of a multi-layer perceptron.

12.	(Currently amended) The computer program product of claim 9, wherein a mistake in a sequence prediction model has a lesser penalty when less data is available and a greater penalty when more data is available. 

15. (Currently amended) A system comprising:
a processor; and
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising: 
summarizing touchpoints into k-hot encoding feature vectors, wherein the touchpoints are customer interactions;
mapping the feature vectors onto an embedding layer;
predicting a hierarchical data sequence using the embedding layer and the feature vectors;
extracting the feature vectors that are most influential in predicting the embedding layer based on gradient analysis of terms that influenced embedding; and 
outputting the touchpoints associated with the most influential feature vectors.

17.	(Currently amended) The system of claim 16 further comprising:
predicting a hierarchical web uniform resource locator (URL) from the embedding layer in a form of a multi-layer perceptron.

























Allowable Subject Matter
4. 	Claims 1-20 are allowed.
	The closest prior art, US Patent Publication No. 2018/0060727 A1 of Rainwater (hereinafter Rainwater) teaches an encoder and decoder for translating sequential data into a fixed dimensional vector are created by applying an encoding-trainer input vector set as input to an encoding neural network to generate an encoding-trainer output vector set. One vector of the encoding-trainer output vector set is selected and a decoding-trainer input vector set is generated from it. A decoding neural network is trained by applying the generated decoding-trainer input vector set to the decoding neural network; wherein the closest prior art, US Patent Publication No.: 2020/0167690 A1 of Zhao et al. (hereinafter Zhao) teaches systems and techniques for multi-task equidistant embedding are described that process categorical feature data to explore feature interactions. A digital analytics system enforces an equidistant relationship among features within a category while extracting high-order feature interactions by punishing both positive correlations and negative correlations among low-dimensional representations of different features; wherein the closest prior art, US Patent Publication No.: 2019/0129947 A1 of Shin et al. (hereinafter Shin) teaches  a method of generating training data to which explicit word-alignment information is added without impairing sub-word tokens, and a neural machine translation method and apparatus including the method. The method of generating training data includes separating basic word boundaries through morphological analysis or named entity recognition of a sentence of a bilingual corpus used for learning.
  	Also, Rainwater, Zhao and Shin fail to teach summarizing touchpoints into k-hot encoding feature vectors, wherein the touchpoints are customer interactions;
mapping the feature vectors onto an embedding layer; predicting a hierarchical data sequence using the embedding layer and the feature vectors.
However, the prior arts of record such as Rainwater, Zhao and Shin do not teach or fairly suggest the steps as extracting the feature vectors that are most influential in predicting the embedding layer based on gradient analysis of terms that influenced embedding.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/24/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156